Citation Nr: 0719680	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-01 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
migraine headaches.

2.  Entitlement to an evaluation in excess of 10 percent for 
gastroesophageal reflux disease with Barrett's esophagus.

3.  Entitlement to an effective date earlier than January 14, 
2004 for the grant of a 50 percent evaluation for migraine 
headaches.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel

INTRODUCTION

The veteran had active duty service from November 1984 to 
November 1988.

This matter comes before the Board of Veterans' Appeals on 
appeal from a 
May 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.


FINDINGS OF FACT

1.  The veteran is receiving the maximum schedular rating for 
service-connected migraine headaches.

2.  The veteran's service-connected migraine disability 
presents such an exceptional or unusual disability picture so 
as to render impractical the application of regular schedular 
standards.   

3.  The veteran's gastroesophageal reflux disease with 
Barrett's esophagus is productive of persistent symptoms of 
dysphagia, epigastric pain, scapular pain, arm pain, reflux, 
nausea and regurgitation of stomach contents.

4.  The veteran submitted a claim for an increased rating 
migraine headaches on January 14, 2004.

5.  It was not factually ascertainable that the veteran met 
the criteria for a 50 percent rating for migraine headaches 
earlier than January 14, 2004.


CONCLUSIONS OF LAW

1.  The disability picture presented by the veteran's 
service-connected migraine headaches warrants referral to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for consideration of an 
assignment of an extra-schedular rating.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.16 (2006).

2.  The criteria for a 30 percent rating for gastroesophageal 
reflux disease with Barrett's esophagus have been met.  38 
C.F.R. § 4.114, Diagnostic Code 7346 (2006).  

3.  The assignment of an effective date earlier than January 
14, 2004, for an award of a 50 percent rating for migraine 
headaches is not warranted.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.157, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 
A.  Duty to Notify

In a February 2004 letter, the RO notified the veteran of the 
evidence required to substantiate his claims for an increased 
rating.  This letter explained VA's duty to assist the 
veteran with the development of his claim and specified what 
types of evidence VA would be responsible for obtaining and 
what type of evidence VA would assist the veteran in 
obtaining.  The veteran was advised that he should submit any 
relevant medical records in his possession.  This notice 
complied with the timing requirements set forth in Pelegrini, 
as it was provided prior to the initial unfavorable rating 
decision.

A December 2006 letter provided the with notice regarding how 
disability ratings and effective dates are determined.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran in the 
development of this claim.  The pertinent evidence identified 
by the veteran has been obtained and associated with the 
claims file.  The veteran nor his representative has 
identified any outstanding evidence that is relevant to these 
claims.  The veteran has been afforded several VA 
examinations.  The Board therefore concludes that the duty to 
assist has been satisfied.






II.  Analysis of Claims

A.  Legal Criteria - Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).

The degree of impairment resulting from a disability is a 
factual determination in which the Board must focus on the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R.  § 4.1 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

B. Claim for increased rating for migraine headaches

The veteran seeks an evaluation in excess of 50 percent for 
migraine headaches.  He asserts that his headaches have 
increased in frequency.  

The veteran's service-connected tension headaches are rated 
by analogy to migraine headaches under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  This rating code allows for a maximum 
evaluation of 50 percent when there is evidence of very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  See 38 C.F.R. 
§ 4.124A, Diagnostic Code 8100 (2006).

The veteran's headache disability has been assigned the 
maximum rating available.
A higher rating may only be awarded through the application 
of extraschedular rating provisions.  The RO considered the 
matter of referral for extraschedular evaluation in an 
October 2006 Statement of the Case.  

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  The 
governing norm in these cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id. (1996).  Under Floyd v. Brown, 9 Vet. App. 
88, 95 (1996), the Board cannot make a determination 
regarding extraschedular evaluation in the first instance but 
can address the matter of referral to appropriate VA 
officials.  

The veteran asserts that he is unable to work due to his 
service-connected migraine headaches.  VA records show that 
the veteran's migraine headaches have been characterized as 
uncontrolled, that the veteran has sought treatment in VA 
urgent care for headache pain and has reported a frequency of 
headaches occurring twice per week for a day at a time.  In a 
May 2007 statement, a VA physician who has treated the 
veteran on an outpatient basis opined that the veteran is 
unemployable due to migraine headaches.  In light of this 
evidence, the Board finds that the severity of the veteran's 
service-connected disability presents an exceptional and 
unusual disability picture with such related factor as marked 
interference with employment so as to render impractical the 
application of the regular schedular standards.  Accordingly, 
the Board finds that referral of the veteran's claim to the 
Under Secretary for Benefits, or Director of Compensation and 
Pension Service is warranted.  The Board again stresses that 
it cannot assign an extra-schedular evaluation in the first 
instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  

B.  Increased rating for gastroesophageal reflux disease with 
Barrett's esophagus.

The veteran seeks an evaluation in excess of 10 percent for 
gastroesophageal reflux disease with Barrett's esophagus.  
This condition has been rating according to Diagnostic Code 
7346, which pertains to hiatal hernia.  Under Diagnostic Code 
7346, a 60 percent evaluation is warranted for symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  A 30 percent 
rating is warranted for persistently recurrent epigastric 
distress with dysphagia, pyrosis and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 10 percent rating is 
warranted with two or more of the symptoms for the 30 percent 
evaluation of less severity.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7346.  

The veteran had a VA examination in May 2004.  The veteran 
reported heartburn that was worse at night.  He reported that 
food would stick when he would swallow it and he would either 
regurgitate it or use water to get it down.   The veteran 
reported having episodes of vomiting every five to six weeks.  
He denied vomiting up blood and denied blood in his stool.  
The veteran's weight was noted as stable.  The examiner 
diagnosed hiatal hernia with gastroesophageal reflux disease.
The veteran had a VA examination in September 2006.  The 
examiner noted a history of GERD, Barrett's esophagus since 
1985.  The veteran reported that he has to be careful about 
what he eats.  The veteran complained of dysphagia, 
epigastric pain, scapular pain, arm pain, reflux, 
regurgitation of stomach contents and nausea and vomiting.  
The veteran reported that he has symptoms on a daily basis.  
The examiner diagnosed gastroesophageal reflux disease.  The 
examiner noted subjective complaints of heartburn and reflux.  
The examiner found no significant anemia and stated  that the 
veteran's nutritional status was good.

The Board finds that the evidence in this case more nearly 
approximates the criteria required for a 30 percent rating 
under Diagnostic Code 7346.  VA examination reports reflect 
that the veteran has persistently recurrent symptoms of 
dysphagia, epigastric pain, scapular pain, arm pain, nausea 
and vomiting and indicate that the veteran experiences these 
symptoms on a daily basis.  Accordingly, a 30 percent rating 
is warranted.  A rating in excess of 30 percent may not be 
awarded unless the evidence shows symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  

C.  Claim for an earlier effective date

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2006).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  38 
C.F.R. § 3.400(o)(2) (2006); see also Harper v. Brown, 10 
Vet. App. 125 (1997); VAOPGCPREC 12-98.

The term "increase" as used in 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400 means an increase to the next disability 
level.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  
Determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. § 
3.1(r) (2006).  A claim is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§§ 3.1(p); 3.155 (2006).
A report of an examination or hospitalization will be 
accepted as an informal claim for benefits under existing law 
if the report relates to a disability which may establish 
entitlement.  The date of outpatient or hospital examination 
or date of admission to a VA hospital will be accepted as the 
date of receipt of a claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.157(b)(1).

The veteran's claim for an increased rating was received on 
January 14, 2004.  Thus, the issue before the Board is 
whether it is factually ascertainable that the veteran met 
the criteria for a 50 percent rating for his service-
connected tension headaches within one year of the January 
14, 2004 claim.

The Board finds that it is not factually ascertainable that 
the veteran was entitled to a 50 percent rating for migraine 
headaches within one year of the January 14, 2004 claim.  VA 
medical records indicate that the veteran was seen on an 
outpatient for various complaints in the year preceding his 
claim; however,  there is no information in those treatment 
records that demonstrates that the criteria for a 50 percent 
rating were met during this time period. 

The Board concludes that a higher evaluation for the 
veteran's migraine headaches was not factually ascertainable 
within the year preceding the January 14, 2004 claim.  
Accordingly, the effective date for the award of a 50 percent 
rating for migraine headaches can be no earlier than January 
14, 2004.  See 38 U.S.C.A.
 § 5110; 38 C.F.R. § 3.400.





ORDER

The veteran's service-connected migraine headache disability 
warrants referral to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
consideration of the assignment of an extraschedular rating.  
To this extent, the appeal is granted.  

A 30 percent rating for gastroesophageal reflux disease with 
Barrett's esophagus is granted, subject to regulations 
governing the award of monetary benefits.

An effective date earlier than January 14, 2004, for the 
assignment of a 50 percent rating for migraine headaches is 
denied.



_______________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


